Title: Wilson Cary Nicholas to Thomas Jefferson, 16 February 1816
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


      
        My Dear sir
        Richmond Feby 16. 1816
      
      Large appropriations have been made for internal p improvements & I expect the literary fund will be increased several hundred thousand dollars. I am sure the application of public money to these objects will meet your approbation. You are made one of the Directors of public works. I took the liberty (thinking it cou’d not be agreeable to you to serve) to suggest it was unreasonable to impose such a burthen upon you at your time of life and after so long and arduous a  devotion to the public service. It was replied that it was of the utmost importance to gain the confidence of the State that you shou’d be one of the directors, that the money wou’d be diverted to some other use if this cou’d not be secured & that it was all important that the first measures of the board shou’d be of a character to command that confidence, it was stated too that Genl Washington served as president of the potomac company to his death. your name being once mentioned it was impossible to prevent your being elected. I cannot presume to give any advice to you upon the subject; many reasons suggest themselves why you shou’d not among others the unpleasantness of the accommodations in the taverns in this City. I hope it is in my power to remove that by requesting you will do us the favour of accepting a room at our house during your continuance in Richmond I am sure your acceptance of the appointment wou’d give great satisfaction, and that it wou’d be in your power to render essential service, if you only held it until the meeting of the next assembly. I cordially congratulate you upon the prospect of the great advantages that will result to our country from the proceedings of this assembly; no such spirit has been manifested since we had the power of self government.
      
        I am My Dear Sir with the greatest respect your hum. Serv.
        W. C. Nicholas
      
    